DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation “said light absorbing element is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell defined between said first and second adhesive lines in the lateral direction”. This is unclear because it is not understood what is “defined between said first and second adhesive lines in the lateral direction”. Thus far, only the interface is defined as such, but the applicant has deleted this limitation in the amended set of claims dated 6/17/2022. Is the applicant saying that the inner surface is “defined between said first and second adhesive lines in the lateral direction”? Or is it something else? Please clarify.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 60-61, and 65-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colson (US 5974763) in view of Corey (US 6024819).
Regarding claim 60, Colson teaches (figs. 14-15) a covering for an architectural opening (10), said covering comprising: 
at least two cellular units coupled together (one cellular unit shown in fig. 14, and fig. 15 shows multiple cellular units coupled together), each cellular unit including an outer cell (18) and an inner cell (36) at least partially received within said outer cell (fig. 14), the said inner cell being formed from a first cell material and said outer cell being formed from a second cell material (fig. 14 shows the inner cell and outer cell made from different pieces of material), said inner cell (36) being coupled to said outer cell (18) via first (64) and second (66) adhesive lines (shown in fig. 14), said first (64) and second (66) adhesive lines being spaced apart from each other in a lateral direction (from right to left in fig. 14) of the covering across an interface defined between said inner and outer cells (interface shown in annotated fig. 14 below);
a localized area of the first cell material being positioned between said first and second adhesive lines in the lateral direction upon assembly of the respective cellular unit (the top surface of 24 that is between the first and second adhesive lines is considered the localized area).

    PNG
    media_image1.png
    653
    1088
    media_image1.png
    Greyscale

Colson does not teach a non-adhesive light absorbing element formed from a separate material that is applied to the localized area, and that the light absorbing element is disposed entirely interior of said first and second adhesive lines relative to incoming light rays passing through the respective cellular unit, wherein said light absorbing element provides for increased light absorption at the localized area relative to a remainder of the at least one of said first cell material or said second cell material forming said inner cell or said outer cell respectively.
	Corey teaches (fig. 18) a covering for an architectural opening (fig. 18) with a cellular unit comprising an outer cell and an inner cell (see annotated fig. 18 below) with a light absorbing element (the 114 between them in annotated fig. 18) that is formed from a separate strip of material that is applied to a localized area (the top surface of 106 that is between the adhesive lines 108 is the localized area, the light absorbing element is applied to the localized area), and that the light absorbing element (114) is disposed entirely interior of first and second adhesive lines (108 are the adhesive lines, fig. 18 shows the light absorbing material being between two adhesive lines) relative to incoming light rays passing through the respective cellular unit (relative to light passing through 106, the light absorbing element is between the adhesive lines), wherein said light absorbing element (114) provides for increased light absorption (114 are described as “opaque”, the definitions below from thefreedictionary.com show that “opaque” means being impenetrable by light, as well as not reflecting light. Thus, the light must be absorbed.) at the localized area (the top surface of 106 that is between the adhesive lines 108 is the localized area) relative to a remainder of a first cell material (the material 106 that makes up the inner cell, this material is not described as “opaque”.) forming said inner cell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colson by applying a non-adhesive light absorbing element formed from a separate material to the localized area, with the light absorbing element being disposed entirely interior of said first and second adhesive lines relative to incoming light rays passing through the respective cellular unit, wherein said light absorbing element provides for increased light absorption at the localized area relative to a remainder of the at least one of said first cell material or said second cell material forming said inner cell or said outer cell respectively, as taught by Corey. This alteration provides the predictable and expected results of having a light absorbing element that allows a user to control the light the passes through the covering.

    PNG
    media_image2.png
    290
    418
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    126
    656
    media_image3.png
    Greyscale

Regarding claim 61, modified Colson teaches (figs. 14-15) that the outer cell includes an inner surface (see annotated fig. 14 above) facing towards said inner cell; said inner cell includes an outer surface (annotated fig. 14) facing towards said outer cell; and said light absorbing element (114 after the modification above) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell (annotated fig. 14) defined between said first (64) and second (66) adhesive lines in the lateral direction (the light absorbing element is defined between the first and second adhesive lines after the modification above).  
Regarding claim 65, modified Colson teaches (figs. 14-15) that the outer cell (18) is formed from a strip of the second cell material (see claim 60 rejection above) extending between a first edge (52’) and a second edge (56’); said outer cell defines a gap (formed between 52’ and 56’) between said first and second edges through which a portion of said inner cell (36) is exposed (fig. 14), and said gap is positioned between said first (64) and second (66) adhesive lines in the lateral direction (from right to left in fig. 14).
Regarding claim 66, modified Colson teaches (figs. 14-15) that said light absorbing element (114 after the modification above) extends across at least a portion of said gap (fig. 14 shows that when the light absorbing element is placed between the first and second adhesive lines that it will extend across at least a portion of the gap).
	Regarding claim 67, modified Colson teaches (figs. 14-15) that the light absorbing element (114 after the modification) extends fully across said gap.
Regarding claim 68, modified Colson teaches (figs. 14-15) that the light absorbing element (114 after the modification) is configured to absorb substantially every visible light wavelength incident on said light absorbing element (it is inherent that “opaque” materials are configured to absorb substantially every visible light wavelength).
Allowable Subject Matter
Claim 64 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant did not submit any arguments to be addressed by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/ABE MASSAD/Examiner, Art Unit 3634